Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/9/2021 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 2, 9, 16 have been canceled. Claims 1, 3-8, 10-15, and 17-21 are pending. Claims 1, 3-8, 10-15, and 17-21 have been examined. Claims 1, 3-8, 10-15, and 17-21 have been allowed. 

Allowable Subject Matter
Claims 1, 3-8, 10-15, and 17-21 are allowed. The following is an examiner’s statement of reasons for allowance:

As per claim 1, 8, and 15, Zyglowicz, Sangeeta, and Khan in combination teaches a system/method/non-transitory computer readable storage medium comprising:
an asset health calculator configured to identify a component of an asset to be removed from operation to perform maintenance based on generating a first asset health quantifier corresponding to a first health status of the asset component;

   a task optimizer configured to determine a second workscope including a second set of maintenance tasks for the asset component based on at least one of the first asset health quantifier and the first workscope, the task optimizer further including a workscope strategy analyzer configured to:
   select a set of future workscopes based on an optimal workscope path option among a plurality of workscope path options associated with the asset, the set of future workscopes including the second workscope;
   wherein the optimal workscope path option extends from the beginning to the end of a contract associated with the asset;
   wherein each workscope of the set of future workscopes is associated with a probability of failure, and the workscope strategy analyzer is further configured to:
select the second workscope based on a mapping of failure modes of workscopes in the set of future workscopes;
	However, Zyglowicz, Sangeeta, and Khan do not teach:
generating a first asset health quantifier by extrapolating data from a computer-generated model, the computer-generated model being configured to simulate an operating condition of the asset;
Welz (Integrating Disparate Nuclear Data Sources for Improved Predictive Maintenance Modeling: Maintenance-Based Prognostics for Long-Term Equipment Operation) teaches:
generating a first asset health quantifier by extrapolating data from a computer-generated model, the computer-generated model being configured to simulate an operating condition of the asset (p. 25 ¶ 3);
However, Zyglowicz, Sangeeta, Khan, and Welz either alone or in combination do not teach:

   generate a second asset health quantifier corresponding to a second health status of the asset component when the second workscope is completed on the asset, the extrapolated data being compared to the second asset health quantifier; and
   update at least one of the asset calculator, the task generator, or the task optimizer, based on the comparison between the extrapolated data and the second asset health quantifier, to improve a determination of at least one of the first and the second workscopes to improve the second asset health quantifier relative to the first asset health quantifier.
	In combination with other limitations in claims as recited.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CUONG V LUU whose telephone number is (571)272-8572.  The examiner can normally be reached on Monday-Friday 8:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen, can be reached on (571)272-3676.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300, an inquiry of a general nature or relating to the status of this application should be directed to the TC2100 Group receptionist: 571-272-2100.


/CUONG V LUU/Examiner, Art Unit 2148                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        /JUSTIN C MIKOWSKI/Primary Examiner, Art Unit 2148